The application of the above-named defendant for a review of the sentence of 10 years imposed on September 23,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 10 years with 2 years suspended.
The reasons for the reduction are the Defendant’s age, and this was his first adult felony conviction.
JUDGE SALANSKY
DISSENTS: He feels the sentence should remain the same as originally imposed.
We wish to thank Scott Swanson of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky